 

Exhibit 10.4

SERITAGE GROWTH PROPERTIES

July 7, 2015

Sears Holdings Corporation

3333 Beverly Road

Hoffman Estates, Illinois 60179

Ladies and Gentlemen:

Reference is made to that certain Master Lease of even date herewith (the
“Master Lease”) by and among Seritage SRC Finance LLC and Seritage KMT Finance
LLC (together with their successors and assigns, collectively, jointly and
severally, “Landlord”), and Kmart Operations LLC (“Kmart Tenant”) and Sears
Operations LLC (“Sears Tenant”) (together with their permitted successors and
assigns, collectively, jointly and severally, “Tenant”).

The parties hereby acknowledge and agree that the following Schedules which are
attached to and described in this letter (“Side Letter”), shall constitute the
respective Schedules referred to in the Master Lease, and each of such Schedules
is hereby, and for all purposes shall be deemed to have been, incorporated as a
part of the Master Lease as if fully set forth therein. Capitalized terms not
otherwise defined herein shall have the meaning as set forth in the Master
Lease. The respective Schedules are:

 

1.

Schedule 1.7(c): Preliminary Recapture Plans that the parties to the Master
Lease have agreed upon.

 

2.

Schedule 1.9: 100% Recapture Property Termination Fees (Fixed Element of
Calculation).

 

3.

Schedule 2: Base Rent Adjustment.

 

4.

Schedule 4.5: Installment Expenses.

 

5.

Schedule 10.1 Deferred Maintenance

 

6.

Schedule 20.3 Initial Environmental Remediation

This letter agreement shall be governed by, and construed and enforced in
accordance with, the law of the State of New York.

If the above-referenced terms are acceptable to you, please counter execute
where provided for below and return the same to the undersigned. The fully
executed Side Letter will also serve to supplement the Master Lease to add the
information included on the Schedules described herein, and as so supplemented,
the Master Lease shall continue in full force and effect on all of its same
terms and conditions.  For purposes hereof, transmission by email will be
binding as if original.

[signature page follows]

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “[**]”.

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Side Letter has been executed and delivered by the
parties set forth above.

 

Tenant:

 

KMART OPERATIONS LLC

 

By:

 

                                                                       

Name:

 

 

Title:

 

 

 

SEARS OPERATIONS LLC

 

By:

 

                                                                       

Name:

 

 

Title:

 

 

 

Landlord:

 

SERITAGE KMT FINANCE LLC

 

 

 

By:

 

                                                                       

Name:

 

 

Title:

 

 

 

SERITAGE SRC FINANCE LLC

 

By:

 

                                                                       

Name:

 

 

Title:

 

 

(Master Lease Side Letter)

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.7(C)

PRELIMINARY RECAPTURE PLANS

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.9

100% Recapture Property Termination Fees

(Fixed Element of Calculation)

 

 

Site

Type

City

State

As Leased

Market Value

Go Dark

Value*

Amount in

Section

1.9(a)(iv)(A)

of Master

Lease

1

1089

Sears

Anchorage

AK

[**]

2

1398

Sears

San Bernardino

CA

3

1178

Sears

Santa Monica

CA

4

1608

Sears

Westminster

CA

5

1063

Sears

West Hartford

CT

6

1645

Sears

Boca Raton

FL

7

1655

Sears

Miami

FL

8

1365

Sears

Miami

FL

9

4295

Kmart

North Miami

FL

10

1225

Sears

Orlando

FL

11

1295

Sears

St Petersburg

FL

12

1305

Sears

Savannah

GA

13

7480

Kmart

Honolulu

HI

14

3879

Kmart

Braintree

MA

15

4177

Kmart

St. Clair Shores

MI

16

1052

Sears

St Paul

MN

17

1574

Sears

Middletown

NJ

18

1294

Sears

Watchung

NJ

19

1264

Sears

Hicksville

NY

20

1186

Sears

Memphis

TN

21

1057

Sears

Valley View

TX

TOTAL

*“Go Dark Value” is the value of the Demised Premises vacant and free and clear
of the Master Lease.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2

Base Rent Adjustment

As of Commencement Date

 

 

Site

Type

City

State

SHC SF

SHC Base

Rent

Adjustment

Lands’

End SF

Lands’ End

Rent

Total SHC

and Lands’

End SF

Total Base

Rent

Adjustment

Plus Lands’

End Rent

Occurrence

of Multi-

Tenancy

Occupancy

Date

(Y/N)

Total SF

(including all

third-party

leases)

Tenant’s

Proportionate

Share **

1

1089

Sears

Anchorage

AK

204,149

[**]

7,930

[**]

Y

257,948

[**]

2

9571

Kmart

Cullman

AL

98,522

0

N

98,522

3

1206

Sears

North Little Rock

AR

185,718

0

N

185,718

4

9711

Kmart

Russellville

AR

88,032

0

N

88,032

5

2358

Sears

Flagstaff

AZ

66,162

0

N

66,162

6

1078

Sears

Mesa

AZ

121,911

0

N

121,911

7

1708

Sears

Phoenix

AZ

144,228

0

N

144,228

8

2218

Sears

Prescott

AZ

102,338

0

N

102,338

9

2047

Sears

Sierra Vista

AZ

94,707

0

N

94,707

10

3695

Kmart

Sierra Vista

AZ

86,079

0

N

86,079

11

1338

Sears

Tucson

AZ

250,096

0

N

250,096

12

2078

Sears

Yuma

AZ

90,376

0

N

90,376

13

4762

Kmart

Antioch

CA

95,165

0

N

95,165

14

7653

Kmart

Big Bear Lake

CA

69,288

0

Y

80,008

15

1568

Sears

Carson

CA

163,440

0

Y

194,547

16

1358

Sears

Chula Vista

CA

250,092

0

N

250,092

17

1538

Sears

Citrus Heights

CA

280,714

8,827

N

289,541

18

3945

Kmart

Delano

CA

86,079

0

N

86,079

19

1438

Sears

El Cajon

CA

275,670

6,511

Y

286,481

20

1988

Sears

El Centro

CA

139,738

0

N

139,738

21

1159

Sears

Fairfield

CA

159,278

4,848

N

164,126

22

1408

Sears

Florin

CA

272,691

0

N

272,691

23

1208

Sears

Fresno

CA

217,566

0

N

217,566

24

7390

Kmart

McKinleyville

CA

94,774

0

N

94,774

25

2298

Sears

Merced

CA

92,624

0

N

92,624

26

1748

Sears

Montclair

CA

174,675

0

N

174,675

27

1868

Sears

Moreno Valley

CA

169,371

0

N

169,371

28

1698

Sears

Newark

CA

145,801

0

N

145,801

29

1168

Sears

North Hollywood

CA

150,982

0

N

150,982

30

1508

Sears

Northridge

CA

256,917

0

Y

291,767

*

Amounts include approximately 6,700 square feet of space with an annual rent of
  [**]    occupied by Sears Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 2 Base Rent Adjustment - 1

--------------------------------------------------------------------------------

 

 

Site

Type

City

State

SHC SF

SHC Base

Rent

Adjustment

Lands’

End SF

Lands’ End

Rent

Total SHC

and Lands’

End SF

Total Base

Rent

Adjustment

Plus Lands’

End Rent

Occurrence

of Multi-

Tenancy

Occupancy

Date

(Y/N)

Total SF

(including all

third-party

leases)

Tenant’s

Proportionate

Share **

31

1968

Sears

Palm Desert

CA

151,458

[**]

0

[**]

N

151,458

[**]

32

3678

Kmart

Ramona

CA

86,988

0

Y

107,470

33

1298

Sears

Riverside

CA

202,030

0

Y

214,230

34

4432

Kmart

Riverside

CA

94,500

0

Y

132,632

35

1156

Sears

Roseville

CA

131,425

7,565

N

138,990

36

1688

Sears

Salinas

CA

132,974

0

N

132,974

37

1398

Sears

San Bernardino

CA

264,682

0

N

264,682

38

1478

Sears

San Bruno

CA

267,896

8,698

Y

276,594

39

1648

Sears

San Diego

CA

164,830

9,818

Y

228,724

40

1488

Sears

San Jose

CA

262,491

0

N

262,491

41

2308

Sears

Santa Cruz

CA

105,769

5,709

Y

119,576

42

2088

Sears

Santa Maria

CA

108,596

0

N

108,596

43

1178

Sears

Santa Monica

CA

111,983

5,818

N

117,801

44

7639

Kmart

Santa Paula

CA

71,257

0

N

71,257

45

1108

Sears

Temecula

CA

115,636

0

N

115,636

46

2318

Sears

Thousand Oaks

CA

50,334

0

Y

164,040

47

1148

Sears

Ventura

CA

171,874

6,691

N

178,565

48

2068

Sears

Visalia

CA

75,570

0

N

75,570

49

1189

Sears

West Covina

CA

142,000

0

N

142,000

50

1608

Sears

Westminster

CA

197,904

0

N

197,904

51

1071

Sears

Lakewood

CO

153,000

0

Y

153,000

52

4917

Kmart

Thornton

CO

190,174

0

N

190,174

53

1193

Sears

Waterford

CT

141,756

7,484

N

149,240

54

1063

Sears

West Hartford

CT

186,904

7,481

Y

202,072

55

7725

Kmart

Rehoboth Beach

DE

117,162

0

Y

122,162

56

1355

Sears

Altamonte Springs

FL

205,628

0

Y

214,357

57

1645

Sears

Boca Raton

FL

167,637

6,696

Y

178,547

58

2565

Sears

Bradenton

FL

99,946

0

N

99,946

59

7321

Kmart

Bradenton

FL

82,938

0

N

82,938

60

1415

Sears

Clearwater

FL

129,693

6,012

Y

211,739

61

1715

Sears

Doral

FL

212,884

0

N

212,884

62

1495

Sears

Ft. Myers

FL

146,792

0

N

146,792

63

1665

Sears

Gainesville

FL

140,529

0

N

140,529

64

1345

Sears

Hialeah

FL

184,442

0

Y

197,453

65

4292

Kmart

Hialeah

FL

88,390

0

Y

106,390

66

7233

Kmart

Kissimmee

FL

112,505

0

Y

148,885

*

Amounts include approximately 6,700 square feet of space with an annual rent of
  [**]    occupied by Sears Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 2 Base Rent Adjustment - 2

--------------------------------------------------------------------------------

 

 

Site

Type

City

State

SHC SF

SHC Base

Rent

Adjustment

Lands’

End SF

Lands’ End

Rent

Total SHC

and Lands’

End SF

Total Base

Rent

Adjustment

Plus Lands’

End Rent

Occurrence

of Multi-

Tenancy

Occupancy

Date

(Y/N)

Total SF

(including all

third-party

leases)

Tenant’s

Proportionate

Share **

67

1955

Sears

Lakeland

FL

156,226

[**]

0

[**]

N

156,226

[**]

68

2245

Sears

Melbourne

FL

102,577

0

N

102,577

69

1365

Sears

Miami

FL

170,122

0

N

170,122

70

1655

Sears

Miami

FL

173,322

0

N

173,322

71

2695

Sears

Naples

FL

151,798

0

Y

161,892

72

4295

Kmart

North Miami

FL

106,305

0

Y

122,250

73

1006

Sears

Ocala

FL

146,236

0

N

146,236

74

1225

Sears

Orlando

FL

197,469

4,531

Y

202,000

75

2805

Sears

Panama City

FL

139,315

0

N

139,315

76

1096

Sears

Pensacola

FL

212,274

0

N

212,274

77

1535

Sears

Plantation

FL

201,596

0

N

201,596

78

1625

Sears

Sarasota

FL

204,453

7,975

N

212,428

79

1295

Sears

St. Petersburg

FL

187,000

0

Y

193,896

80

4355

Kmart

St. Petersburg

FL

120,631

0

N

120,631

81

1385

Sears

Atlanta

GA

218,710

7,587

N

226,297

82

1305

Sears

Savannah

GA

155,684

0

Y

167,284

83

7480

Kmart

Honolulu

HI

77,452

0

N

77,452

84

9220

Kmart

Algona

IA

99,260

0

N

99,260

85

2212

Sears

Cedar Rapids

IA

141,124

4,876

N

146,000

86

7767

Kmart

Charles City

IA

96,569

0

N

96,569

87

9309

Kmart

Webster City

IA

40,800

0

N

40,800

88

1229

Sears

Boise

ID

123,623

0

N

123,623

89

1090

Sears

Chicago

IL

293,718

0

N

293,718

90

1380

Sears

Chicago

IL

356,744

0

N

356,744

91

3594

Kmart

Chicago

IL

118,816

0

Y

168,537

92

1740

Sears

Joliet

IL

204,629

0

N

204,629

93

4297

Kmart

Moline

IL

120,488

0

Y

123,693

94

1212

Sears

North Riverside

IL

203,001

0

N

203,001

95

1750

Sears

Orland Park

IL

192,445

7,154

N

199,599

96

3241

Kmart

Springfield

IL

84,180

0

Y

127,385

97

7289

Kmart

Steger

IL

87,406

0

N

87,406

98

3556

Kmart

Elkhart

IN

86,479

0

N

86,479

99

1830

Sears

Ft. Wayne

IN

213,545

6,455

N

220,000

100

3180

Kmart

Merrillville

IN

108,339

0

Y

173,146

101

9647

Kmart

Leavenworth*

KS

76,853

0

N

83,552

102

1101

Sears

Overland Pk

KS

215,018

8,234

N

223,252

*

Amounts include approximately 6,700 square feet of space with an annual rent of
  [**]    occupied by Sears Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 2 Base Rent Adjustment - 3

--------------------------------------------------------------------------------

 

 

Site

Type

City

State

SHC SF

SHC Base

Rent

Adjustment

Lands’

End SF

Lands’ End

Rent

Total SHC

and Lands’

End SF

Total Base

Rent

Adjustment

Plus Lands’

End Rent

Occurrence

of Multi-

Tenancy

Occupancy

Date

(Y/N)

Total SF

(including all

third-party

leases)

Tenant’s

Proportionate

Share **

103

7607

Kmart

Hopkinsville

KY

70,326

[**]

0

[**]

Y

92,985

[**]

104

7430

Kmart

Owensboro

KY

68,334

0

N

68,334

105

2176

Sears

Paducah

KY

108,244

0

N

108,244

106

3320

Kmart

Houma

LA

96,681

0

Y

101,393

107

1347

Sears

Lafayette

LA

194,933

0

N

194,933

108

7061

Kmart

New Iberia

LA

91,653

0

N

91,653

109

3879

Kmart

Braintree

MA

102,396

0

Y

113,442

110

1053

Sears

Saugus

MA

204,862

5,565

N

210,427

111

2034

Sears

Bowie

MD

131,536

0

N

131,536

112

1864

Sears

Cockeysville

MD

149,704

16,242

N

165,946

113

7713

Kmart

Edgewater

MD

117,162

0

Y

117,162

114

2945

Sears

Hagerstown

MD

122,711

0

N

122,711

115

9521

Kmart

Madawaska

ME

49,650

0

N

49,650

116

7733

Kmart

Alpena

MI

118,200

0

N

118,200

117

2050

Sears

Jackson

MI

144,162

0

Y

152,662

118

1250

Sears

Lincoln Park

MI

297,905

0

Y

301,663

119

4845

Kmart

Manistee

MI

87,848

0

Y

94,696

120

1450

Sears

Roseville

MI

367,378

10,019

Y

385,397

121

9586

Kmart

Sault Ste. Marie

MI

92,650

0

N

92,650

122

4177

Kmart

St. Clair Shores

MI

117,959

0

Y

122,137

123

1490

Sears

Troy

MI

380,926

9,074

Y

402,630

124

1132

Sears

Burnsville

MN

161,678

5,659

N

167,337

125

3775

Kmart

Detroit Lakes

MN

79,102

0

Y

87,102

126

1122

Sears

Maplewood

MN

168,549

6,421

N

174,970

127

1052

Sears

St. Paul

MN

216,304

0

Y

217,930

128

7021

Kmart

Cape Girardeau

MO

82,597

0

N

82,597

129

4304

Kmart

Florissant

MO

114,740

0

Y

119,040

130

7018

Kmart

Jefferson City

MO

92,016

0

Y

97,141

131

7719

Kmart

Columbus

MS

117,082

0

Y

166,682

132

4814

Kmart

Havre

MT

94,658

0

N

94,658

133

1185

Sears

Asheville

NC

232,380

8,263

N

240,643

134

4758

Kmart

Concord

NC

137,499

0

Y

171,266

135

4353

Kmart

Minot

ND

108,110

0

Y

110,413

136

3814

Kmart

Kearney

NE

86,479

0

N

86,479

137

2443

Sears

Manchester

NH

135,109

8,961

N

144,070

138

1313

Sears

Nashua

NH

159,509

7,573

N

167,082

*

Amounts include approximately 6,700 square feet of space with an annual rent of
  [**]    occupied by Sears Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 2 Base Rent Adjustment - 4

--------------------------------------------------------------------------------

 

 

Site

Type

City

State

SHC SF

SHC Base

Rent

Adjustment

Lands’

End SF

Lands’ End

Rent

Total SHC

and Lands’

End SF

Total Base

Rent

Adjustment

Plus Lands’

End Rent

Occurrence

of Multi-

Tenancy

Occupancy

Date

(Y/N)

Total SF

(including all

third-party

leases)

Tenant’s

Proportionate

Share **

139

2663

Sears

Portsmouth

NH

120,120

[**]

6,938

[**]

N

127,058

[**]

140

1003

Sears

Salem

NH

119,036

8,532

Y

206,558

141

1574

Sears

Middletown

NJ

176,069

8,471

Y

191,230

142

1294

Sears

Watchung

NJ

253,860

9,042

Y

262,902

143

1434

Sears

Wayne

NJ

317,682

9,652

N

327,334

144

7755

Kmart

Deming

NM

96,571

0

N

96,571

145

7035

Kmart

Farmington

NM

90,651

0

N

90,651

146

7016

Kmart

Hobbs

NM

88,914

0

N

88,914

147

9819

Kmart

Henderson

NV

122,823

0

Y

143,914

148

1668

Sears

Las Vegas

NV

150,185

0

N

150,185

149

1978

Sears

Reno

NV

198,833

0

N

198,833

150

1103

Sears

Albany

NY

264,271

7,616

Y

305,670

151

1623

Sears

Clay

NY

137,962

8,542

N

146,504

152

1794

Sears

East Northport

NY

186,950

8,350

Y

195,300

153

1264

Sears

Hicksville

NY

332,065

8,369

Y

362,572

154

1784

Sears

Johnson City

NY

155,126

0

N

155,126

155

7695

Kmart

Olean

NY

118,004

0

N

118,004

156

1524

Sears

Rochester

NY

128,513

0

N

128,513

157

7676

Kmart

Sidney

NY

94,428

0

N

94,428

158

1584

Sears

Victor

NY

115,312

7,688

N

123,000

159

1944

Sears

Yorktown Heights

NY

153,670

6,334

N

160,004

160

1410

Sears

Canton

OH

210,384

8,979

N

219,363

161

1520

Sears

Chapel Hill

OH

187,179

7,495

Y

196,240

162

1560

Sears

Dayton

OH

183,532

8,969

N

192,501

163

7736

Kmart

Kenton

OH

96,066

0

N

96,066

164

7477

Kmart

Marietta

OH

87,543

0

N

87,543

165

1350

Sears

Mentor

OH

208,712

10,420

N

219,132

166

1430

Sears

Middleburg Heights

OH

351,610

7,381

N

358,991

167

3243

Kmart

North Canton

OH

84,180

0

Y

87,114

168

3142

Kmart

Tallmadge

OH

84,180

0

N

84,180

169

1220

Sears

Toledo

OH

209,948

8,772

N

218,720

170

7003

Kmart

Muskogee

OK

87,500

0

N

87,500

171

1091

Sears

Oklahoma City

OK

173,658

0

N

173,658

172

1119

Sears

Happy Valley

OR

137,879

6,442

N

144,321

173

3888

Kmart

The Dalles

OR

87,101

0

N

87,101

174

7746

Kmart

Carlisle

PA

117,781

0

N

117,781

*

Amounts include approximately 6,700 square feet of space with an annual rent of
  [**]    occupied by Sears Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 2 Base Rent Adjustment - 5

--------------------------------------------------------------------------------

 

 

Site

Type

City

State

SHC SF

SHC Base

Rent

Adjustment

Lands’

End SF

Lands’ End

Rent

Total SHC

and Lands’

End SF

Total Base

Rent

Adjustment

Plus Lands’

End Rent

Occurrence

of Multi-

Tenancy

Occupancy

Date

(Y/N)

Total SF

(including all

third-party

leases)

Tenant’s

Proportionate

Share **

175

3911

Kmart

Columbia

PA

86,721

[**]

0

[**]

N

86,721

[**]

176

7699

Kmart

Lebanon

PA

117,162

0

N

117,162

177

9770

Kmart

Mount Pleasant

PA

83,536

0

N

83,536

178

3954

Kmart

Walnutport

PA

121,159

0

N

121,159

179

4313

Kmart

York

PA

82,033

0

N

82,033

180

7788

Kmart

Bayamon

PR

114,600

0

Y

115,191

181

1085

Sears

Caguas

PR

138,686

0

N

138,686

182

1925

Sears

Carolina

PR

198,009

0

N

198,009

183

7768

Kmart

Guaynabo

PR

115,745

0

Y

217,335

184

3882

Kmart

Mayaguez

PR

118,242

0

N

118,242

185

7741

Kmart

Ponce

PR

126,887

0

N

126,887

186

1083

Sears

Warwick

RI

216,916

8,188

Y

246,052

187

7754

Kmart

Anderson

SC

118,749

0

N

118,749

188

1325

Sears

Charleston

SC

132,031

0

Y

138,828

189

7043

Kmart

Rock Hill

SC

89,299

0

Y

89,299

190

7318

Kmart

Sioux Falls

SD

72,511

0

N

72,511

191

1146

Sears

Cordova

TN

156,131

4,754

N

160,885

192

1186

Sears

Memphis

TN

191,665

4,899

Y

202,399

193

1847

Sears

Austin

TX

172,016

0

N

172,016

194

1227

Sears

Dallas

TX

205,297

0

N

205,297

195

4205

Kmart

El Paso

TX

103,657

0

Y

112,099

196

1257

Sears

Friendswood

TX

166,012

0

N

166,012

197

7077

Kmart

Harlingen

TX

91,653

0

N

91,653

198

1067

Sears

Houston

TX

209,488

4,941

Y

218,603

199

1277

Sears

Ingram

TX

168,397

0

N

168,397

200

2147

Sears

Irving

TX

79,535

0

Y

174,535

201

1167

Sears

San Antonio

TX

215,458

0

Y

221,837

202

1127

Sears

Shepherd

TX

201,700

0

N

201,700

203

1057

Sears

Valley View

TX

229,227

0

Y

235,007

204

1197

Sears

Westwood

TX

215,016

0

N

215,016

205

7426

Kmart

Layton

UT

90,010

0

Y

166,869

206

1888

Sears

West Jordan

UT

201,125

4,333

N

205,458

207

1284

Sears

Alexandria

VA

252,504

9,608

N

262,112

208

1615

Sears

Chesapeake

VA

169,376

0

N

169,376

209

1814

Sears

Fairfax

VA

214,110

11,668

N

225,778

210

1575

Sears

Hampton

VA

245,000

0

N

245,000

*

Amounts include approximately 6,700 square feet of space with an annual rent of
  [**]    occupied by Sears Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 2 Base Rent Adjustment - 6

--------------------------------------------------------------------------------

 

 

Site

Type

City

State

SHC SF

SHC Base

Rent

Adjustment

Lands’

End SF

Lands’ End

Rent

Total SHC

and Lands’

End SF

Total Base

Rent

Adjustment

Plus Lands’

End Rent

Occurrence

of Multi-

Tenancy

Occupancy

Date

(Y/N)

Total SF

(including all

third-party

leases)

Tenant’s

Proportionate

Share **

211

1265

Sears

Virginia Beach

VA

86,855

[**]

0

[**]

Y

200,315

[**]

212

2514

Sears

Warrenton

VA

113,948

7,130

N

121,078

213

1069

Sears

Redmond

WA

255,949

11,458

Y

274,907

214

2239

Sears

Vancouver

WA

124,888

4,750

N

129,638

215

4439

Kmart

Yakima

WA

97,251

0

Y

117,251

216

1082

Sears

Greendale

WI

238,416

0

N

238,416

217

2382

Sears

Madison

WI

130,201

8,062

N

138,263

218

3970

Kmart

Platteville

WI

94,841

0

N

94,841

219

4188

Kmart

Charleston

WV

105,575

0

N

105,575

220

3877

Kmart

Elkins

WV

94,885

0

Y

99,598

221

3724

Kmart

Scott Depot

WV

89,790

0

N

89,790

222

4736

Kmart

Casper

WY

91,266

0

Y

91,366

223

4863

Kmart

Gillette

WY

94,587

0

N

94,587

224

4837

Kmart

Riverton

WY

94,840

0

N

94,840

TOTAL

33,534,252

$133,999,528

452,460

$5,603,314

33,993,411

$139,626,841

 

35,573,891

95.56%

 

 

 

*

Amounts include approximately 6,700 square feet of space with an annual rent of
  [**]    occupied by Sears Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 2 Base Rent Adjustment - 7

--------------------------------------------------------------------------------

 

*

Amounts include approximately 6,700 square feet of space with an annual rent of
[**] occupied by Sears Hometown at Kmart site #9647

**

Footnote re:  pro-rata share and GL improvements

 

 

 

*

Amounts include approximately 6,700 square feet of space with an annual rent of
[**]  occupied by Sears Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 2 Base Rent Adjustment - 8

--------------------------------------------------------------------------------

 

1. All capitalized terms which are not otherwise defined, shall have the same
meaning as in the Master Lease

2. At any time during the Term, the Base Rent for all Demised Premises which
remains subject to this Master Lease shall be the Initial Base Rent as set forth
above, as increased during the Initial and Renewal Terms as provided in the
definition of “Base Rent” in Section 2.1 of the Master Lease, and as decreased
as provided in Paragraph 3 of this Schedule 2.

3. On each Actual Recapture Date, on each Actual Additional Space Termination
Date (only with respect to buildings thereon which are included in the Initial
Leased Square Feet, if any), on each Actual Property 100% Recapture Termination
Date, on each Nonprofitable Property Termination Date, and on each other date on
which the Master Lease is terminated with respect to any Termination Space as
provided in this Master Lease, the annual Base Rent payable thereafter shall be
adjusted downward, so that the new annual Base Rent for all of the Tenant’s
Space from time to time shall be as follows:

(a) With respect to any Demised Premises as to which the Master Lease is
terminated with respect to the entire Demised Premises, the new annual Base Rent
shall be reduced by the entire amount as set forth above (as adjusted for annual
percentage increases and/or by appraisal as provided in the Master Lease).

(b) With respect to any Demised Premises as to which the Master Lease is
terminated only as to a portion of such Demised Premises, the new annual Base
Rent shall be reduced by an amount equal to the product of (i) the entire amount
as set forth above (as adjusted for annual percentage increases and/or by
appraisal as provided in the Master Lease), multiplied by (ii) a fraction, the
numerator of which shall be the Gross Leasable Square Footage of all the
Tenant’s Space at the applicable Demised Premises (prior to recapture by Tenant
of any Lands’ End Space or Sears Hometown Space), and the denominator of which
shall be the Gross Leasable Square Footage (as set forth above) of the
individual Demised Premises (less fifty percent (50%) of the Gross Leasable
Square Footage of any Exclusive Store Areas). If the date for adjustment occurs
on any date other than the first (1st) day of the month, any prepayment of Base
Rent shall be credited against the next monthly installment of Base Rent. All
references to “SF” in the above chart refers to Gross Leasable Square Footage.
As of the Commencement Date, the “Total SF” indicated in the above chart
comprises one hundred percent (100%) of the Gross Leasable Square Footage with
respect to each individual Demised Premises.

(c) In the case of Tenant’s recapture of any Lands’ End Space or Sears Hometown
Space as provided in Section 10.5(b), the new annual Base Rent (as reduced in
subparagraph 3(b) above), shall be increased by an amount equal to the product
of (a) the entire amount for the applicable Demised Premises as set forth above,
multiplied by (b) a fraction, the numerator of which is the Gross Leasable
Square Footage of the Lands’ End Space or Sears Hometown Space which is the
subject of such recapture, and the denominator of which is the total Gross
Leasable Square Footage of the Demised Premises existing at the Commencement
Date, including the Gross Leasable Space Footage of the applicable Lands’ End
Space or Sears Hometown Space.

(d) As of the Commencement Date, Tenant’s Proportionate Share with respect to
each Demised Premises is as set forth in the above chart.

4. All disputes with respect to the foregoing calculations in Paragraph 3 of
this Schedule 2 shall be subject to the dispute resolution provisions of Article
XXIX.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 4.5

Installment Expenses

As of Commencement Date

 

Location & Pro-Rata

 

 

Site

Type

City

State

Tenant’s

Proportionate

Share

Estimated

CAM

Estimated

Taxes ***

Estimated

Insurance

Estimated

Utilities

Other

Operating

Expenses

Total

1

1089

Sears

Anchorage

AK

 

 

 

[**]

 

 

 

2

9571

Kmart

Cullman

AL

 

 

 

 

 

 

 

3

1206

Sears

North Little Rock

AR

 

 

 

 

 

 

 

4

9711

Kmart

Russellville

AR

 

 

 

 

 

 

 

5

2358

Sears

Flagstaff

AZ

 

 

 

 

 

 

 

6

1078

Sears

Mesa

AZ

 

 

 

 

 

 

 

7

1708

Sears

Phoenix

AZ

 

 

 

 

 

 

 

8

2218

Sears

Prescott

AZ

 

 

 

 

 

 

 

9

2047

Sears

Sierra Vista

AZ

 

 

 

 

 

 

 

10

3695

Kmart

Sierra Vista

AZ

 

 

 

 

 

 

 

11

1338

Sears

Tucson

AZ

 

 

 

 

 

 

 

12

2078

Sears

Yuma

AZ

 

 

 

 

 

 

 

13

4762

Kmart

Antioch

CA

 

 

 

 

 

 

 

14

7653

Kmart

Big Bear Lake

CA

 

 

 

 

 

 

 

15

1568

Sears

Carson

CA

 

 

 

 

 

 

 

16

1358

Sears

Chula Vista

CA

 

 

 

 

 

 

 

17

1538

Sears

Citrus Heights

CA

 

 

 

 

 

 

 

18

3945

Kmart

Delano

CA

 

 

 

 

 

 

 

19

1438

Sears

El Cajon

CA

 

 

 

 

 

 

 

20

1988

Sears

El Centro

CA

 

 

 

 

 

 

 

21

1159

Sears

Fairfield

CA

 

 

 

 

 

 

 

22

1408

Sears

Florin

CA

 

 

 

 

 

 

 

23

1208

Sears

Fresno

CA

 

 

 

 

 

 

 

24

7390

Kmart

McKinleyville

CA

 

 

 

 

 

 

 

25

2298

Sears

Merced

CA

 

 

 

 

 

 

 

26

1748

Sears

Montclair

CA

 

 

 

 

 

 

 

*

Calculation includes approximately 6,700 square feet of space occupied by Sears
Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 4.5 Installment Expenses - 1

--------------------------------------------------------------------------------

 

Location & Pro-Rata

 

 

Site

Type

City

State

Tenant’s

Proportionate

Share

Estimated

CAM

Estimated

Taxes ***

Estimated

Insurance

Estimated

Utilities

Other

Operating

Expenses

Total

27

1868

Sears

Moreno Valley

CA

 

 

 

[**]

 

 

 

28

1698

Sears

Newark

CA

 

 

 

 

 

 

 

29

1168

Sears

North Hollywood

CA

 

 

 

 

 

 

 

30

1508

Sears

Northridge

CA

 

 

 

 

 

 

 

31

1968

Sears

Palm Desert

CA

 

 

 

 

 

 

 

32

3678

Kmart

Ramona

CA

 

 

 

 

 

 

 

33

1298

Sears

Riverside

CA

 

 

 

 

 

 

 

34

4432

Kmart

Riverside

CA

 

 

 

 

 

 

 

35

1156

Sears

Roseville

CA

 

 

 

 

 

 

 

36

1688

Sears

Salinas

CA

 

 

 

 

 

 

 

37

1398

Sears

San Bernardino

CA

 

 

 

 

 

 

 

38

1478

Sears

San Bruno

CA

 

 

 

 

 

 

 

39

1648

Sears

San Diego

CA

 

 

 

 

 

 

 

40

1488

Sears

San Jose

CA

 

 

 

 

 

 

 

41

2308

Sears

Santa Cruz

CA

 

 

 

 

 

 

 

42

2088

Sears

Santa Maria

CA

 

 

 

 

 

 

 

43

1178

Sears

Santa Monica

CA

 

 

 

 

 

 

 

44

7639

Kmart

Santa Paula

CA

 

 

 

 

 

 

 

45

1108

Sears

Temecula

CA

 

 

 

 

 

 

 

46

2318

Sears

Thousand Oaks

CA

 

 

 

 

 

 

 

47

1148

Sears

Ventura

CA

 

 

 

 

 

 

 

48

2068

Sears

Visalia

CA

 

 

 

 

 

 

 

49

1189

Sears

West Covina

CA

 

 

 

 

 

 

 

50

1608

Sears

Westminster

CA

 

 

 

 

 

 

 

51

1071

Sears

Lakewood

CO

 

 

 

 

 

 

 

52

4917

Kmart

Thornton

CO

 

 

 

 

 

 

 

53

1193

Sears

Waterford

CT

 

 

 

 

 

 

 

54

1063

Sears

West Hartford

CT

 

 

 

 

 

 

 

55

7725

Kmart

Rehoboth Beach

DE

 

 

 

 

 

 

 

56

1355

Sears

Altamonte Springs

FL

 

 

 

 

 

 

 

57

1645

Sears

Boca Raton

FL

 

 

 

 

 

 

 

58

2565

Sears

Bradenton

FL

 

 

 

 

 

 

 

*

Calculation includes approximately 6,700 square feet of space occupied by Sears
Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 4.5 Installment Expenses - 2

--------------------------------------------------------------------------------

 

Location & Pro-Rata

 

 

Site

Type

City

State

Tenant’s

Proportionate

Share

Estimated

CAM

Estimated

Taxes ***

Estimated

Insurance

Estimated

Utilities

Other

Operating

Expenses

Total

59

7321

Kmart

Bradenton

FL

 

 

 

[**]

 

 

 

60

1415

Sears

Clearwater

FL

 

 

 

 

 

 

 

61

1715

Sears

Doral

FL

 

 

 

 

 

 

 

62

1495

Sears

Ft. Myers

FL

 

 

 

 

 

 

 

63

1665

Sears

Gainesville

FL

 

 

 

 

 

 

 

64

1345

Sears

Hialeah

FL

 

 

 

 

 

 

 

65

4292

Kmart

Hialeah

FL

 

 

 

 

 

 

 

66

7233

Kmart

Kissimmee

FL

 

 

 

 

 

 

 

67

1955

Sears

Lakeland

FL

 

 

 

 

 

 

 

68

2245

Sears

Melbourne

FL

 

 

 

 

 

 

 

69

1365

Sears

Miami

FL

 

 

 

 

 

 

 

70

1655

Sears

Miami

FL

 

 

 

 

 

 

 

71

2695

Sears

Naples

FL

 

 

 

 

 

 

 

72

4295

Kmart

North Miami

FL

 

 

 

 

 

 

 

73

1006

Sears

Ocala

FL

 

 

 

 

 

 

 

74

1225

Sears

Orlando

FL

 

 

 

 

 

 

 

75

2805

Sears

Panama City

FL

 

 

 

 

 

 

 

76

1096

Sears

Pensacola

FL

 

 

 

 

 

 

 

77

1535

Sears

Plantation

FL

 

 

 

 

 

 

 

78

1625

Sears

Sarasota

FL

 

 

 

 

 

 

 

79

1295

Sears

St. Petersburg

FL

 

 

 

 

 

 

 

80

4355

Kmart

St. Petersburg

FL

 

 

 

 

 

 

 

81

1385

Sears

Atlanta

GA

 

 

 

 

 

 

 

82

1305

Sears

Savannah

GA

 

 

 

 

 

 

 

83

7480

Kmart

Honolulu

HI

 

 

 

 

 

 

 

84

9220

Kmart

Algona

IA

 

 

 

 

 

 

 

85

2212

Sears

Cedar Rapids

IA

 

 

 

 

 

 

 

86

7767

Kmart

Charles City

IA

 

 

 

 

 

 

 

87

9309

Kmart

Webster City

IA

 

 

 

 

 

 

 

88

1229

Sears

Boise

ID

 

 

 

 

 

 

 

89

1090

Sears

Chicago

IL

 

 

 

 

 

 

 

90

1380

Sears

Chicago

IL

 

 

 

 

 

 

 

*

Calculation includes approximately 6,700 square feet of space occupied by Sears
Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 4.5 Installment Expenses - 3

--------------------------------------------------------------------------------

 

Location & Pro-Rata

 

 

Site

Type

City

State

Tenant’s

Proportionate

Share

Estimated

CAM

Estimated

Taxes ***

Estimated

Insurance

Estimated

Utilities

Other

Operating

Expenses

Total

91

3594

Kmart

Chicago

IL

 

 

 

[**]

 

 

 

92

1740

Sears

Joliet

IL

 

 

 

 

 

 

 

93

4297

Kmart

Moline

IL

 

 

 

 

 

 

 

94

1212

Sears

North Riverside

IL

 

 

 

 

 

 

 

95

1750

Sears

Orland Park

IL

 

 

 

 

 

 

 

96

3241

Kmart

Springfield

IL

 

 

 

 

 

 

 

97

7289

Kmart

Steger

IL

 

 

 

 

 

 

 

98

3556

Kmart

Elkhart

IN

 

 

 

 

 

 

 

99

1830

Sears

Ft. Wayne

IN

 

 

 

 

 

 

 

100

3180

Kmart

Merrillville

IN

 

 

 

 

 

 

 

101

9647

Kmart

Leavenworth*

KS

 

 

 

 

 

 

 

102

1101

Sears

Overland Pk

KS

 

 

 

 

 

 

 

103

7607

Kmart

Hopkinsville

KY

 

 

 

 

 

 

 

104

7430

Kmart

Owensboro

KY

 

 

 

 

 

 

 

105

2176

Sears

Paducah

KY

 

 

 

 

 

 

 

106

3320

Kmart

Houma

LA

 

 

 

 

 

 

 

107

1347

Sears

Lafayette

LA

 

 

 

 

 

 

 

108

7061

Kmart

New Iberia

LA

 

 

 

 

 

 

 

109

3879

Kmart

Braintree

MA

 

 

 

 

 

 

 

110

1053

Sears

Saugus

MA

 

 

 

 

 

 

 

111

2034

Sears

Bowie

MD

 

 

 

 

 

 

 

112

1864

Sears

Cockeysville

MD

 

 

 

 

 

 

 

113

7713

Kmart

Edgewater

MD

 

 

 

 

 

 

 

114

2945

Sears

Hagerstown

MD

 

 

 

 

 

 

 

115

9521

Kmart

Madawaska

ME

 

 

 

 

 

 

 

116

7733

Kmart

Alpena

MI

 

 

 

 

 

 

 

117

2050

Sears

Jackson

MI

 

 

 

 

 

 

 

118

1250

Sears

Lincoln Park

MI

 

 

 

 

 

 

 

119

4845

Kmart

Manistee

MI

 

 

 

 

 

 

 

120

1450

Sears

Roseville

MI

 

 

 

 

 

 

 

121

9586

Kmart

Sault Ste. Marie

MI

 

 

 

 

 

 

 

122

4177

Kmart

St. Clair Shores

MI

 

 

 

 

 

 

 

*

Calculation includes approximately 6,700 square feet of space occupied by Sears
Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 4.5 Installment Expenses - 4

--------------------------------------------------------------------------------

 

Location & Pro-Rata

 

 

Site

Type

City

State

Tenant’s

Proportionate

Share

Estimated

CAM

Estimated

Taxes ***

Estimated

Insurance

Estimated

Utilities

Other

Operating

Expenses

Total

123

1490

Sears

Troy

MI

 

 

 

[**]

 

 

 

124

1132

Sears

Burnsville

MN

 

 

 

 

 

 

 

125

3775

Kmart

Detroit Lakes

MN

 

 

 

 

 

 

 

126

1122

Sears

Maplewood

MN

 

 

 

 

 

 

 

127

1052

Sears

St. Paul

MN

 

 

 

 

 

 

 

128

7021

Kmart

Cape Girardeau

MO

 

 

 

 

 

 

 

129

4304

Kmart

Florissant

MO

 

 

 

 

 

 

 

130

7018

Kmart

Jefferson City

MO

 

 

 

 

 

 

 

131

7719

Kmart

Columbus

MS

 

 

 

 

 

 

 

132

4814

Kmart

Havre

MT

 

 

 

 

 

 

 

133

1185

Sears

Asheville

NC

 

 

 

 

 

 

 

134

4758

Kmart

Concord

NC

 

 

 

 

 

 

 

135

4353

Kmart

Minot

ND

 

 

 

 

 

 

 

136

3814

Kmart

Kearney

NE

 

 

 

 

 

 

 

137

2443

Sears

Manchester

NH

 

 

 

 

 

 

 

138

1313

Sears

Nashua

NH

 

 

 

 

 

 

 

139

2663

Sears

Portsmouth

NH

 

 

 

 

 

 

 

140

1003

Sears

Salem

NH

 

 

 

 

 

 

 

141

1574

Sears

Middletown

NJ

 

 

 

 

 

 

 

142

1294

Sears

Watchung

NJ

 

 

 

 

 

 

 

143

1434

Sears

Wayne

NJ

 

 

 

 

 

 

 

144

7755

Kmart

Deming

NM

 

 

 

 

 

 

 

145

7035

Kmart

Farmington

NM

 

 

 

 

 

 

 

146

7016

Kmart

Hobbs

NM

 

 

 

 

 

 

 

147

9819

Kmart

Henderson

NV

 

 

 

 

 

 

 

148

1668

Sears

Las Vegas

NV

 

 

 

 

 

 

 

149

1978

Sears

Reno

NV

 

 

 

 

 

 

 

150

1103

Sears

Albany

NY

 

 

 

 

 

 

 

151

1623

Sears

Clay

NY

 

 

 

 

 

 

 

152

1794

Sears

East Northport

NY

 

 

 

 

 

 

 

153

1264

Sears

Hicksville

NY

 

 

 

 

 

 

 

154

1784

Sears

Johnson City

NY

 

 

 

 

 

 

 

*

Calculation includes approximately 6,700 square feet of space occupied by Sears
Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 4.5 Installment Expenses - 5

--------------------------------------------------------------------------------

 

Location & Pro-Rata

 

 

Site

Type

City

State

Tenant’s

Proportionate

Share

Estimated

CAM

Estimated

Taxes ***

Estimated

Insurance

Estimated

Utilities

Other

Operating

Expenses

Total

155

7695

Kmart

Olean

NY

 

 

 

[**]

 

 

 

156

1524

Sears

Rochester

NY

 

 

 

 

 

 

 

157

7676

Kmart

Sidney

NY

 

 

 

 

 

 

 

158

1584

Sears

Victor

NY

 

 

 

 

 

 

 

159

1944

Sears

Yorktown Heights

NY

 

 

 

 

 

 

 

160

1410

Sears

Canton

OH

 

 

 

 

 

 

 

161

1520

Sears

Chapel Hill

OH

 

 

 

 

 

 

 

162

1560

Sears

Dayton

OH

 

 

 

 

 

 

 

163

7736

Kmart

Kenton

OH

 

 

 

 

 

 

 

164

7477

Kmart

Marietta

OH

 

 

 

 

 

 

 

165

1350

Sears

Mentor

OH

 

 

 

 

 

 

 

166

1430

Sears

Middleburg Heights

OH

 

 

 

 

 

 

 

167

3243

Kmart

North Canton

OH

 

 

 

 

 

 

 

168

3142

Kmart

Tallmadge

OH

 

 

 

 

 

 

 

169

1220

Sears

Toledo

OH

 

 

 

 

 

 

 

170

7003

Kmart

Muskogee

OK

 

 

 

 

 

 

 

171

1091

Sears

Oklahoma City

OK

 

 

 

 

 

 

 

172

1119

Sears

Happy Valley

OR

 

 

 

 

 

 

 

173

3888

Kmart

The Dalles

OR

 

 

 

 

 

 

 

174

7746

Kmart

Carlisle

PA

 

 

 

 

 

 

 

175

3911

Kmart

Columbia

PA

 

 

 

 

 

 

 

176

7699

Kmart

Lebanon

PA

 

 

 

 

 

 

 

177

9770

Kmart

Mount Pleasant

PA

 

 

 

 

 

 

 

178

3954

Kmart

Walnutport

PA

 

 

 

 

 

 

 

179

4313

Kmart

York

PA

 

 

 

 

 

 

 

180

7788

Kmart

Bayamon

PR

 

 

 

 

 

 

 

181

1085

Sears

Caguas

PR

 

 

 

 

 

 

 

182

1925

Sears

Carolina

PR

 

 

 

 

 

 

 

183

7768

Kmart

Guaynabo

PR

 

 

 

 

 

 

 

184

3882

Kmart

Mayaguez

PR

 

 

 

 

 

 

 

185

7741

Kmart

Ponce

PR

 

 

 

 

 

 

 

186

1083

Sears

Warwick

RI

 

 

 

 

 

 

 

*

Calculation includes approximately 6,700 square feet of space occupied by Sears
Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 4.5 Installment Expenses - 6

--------------------------------------------------------------------------------

 

Location & Pro-Rata

 

 

Site

Type

City

State

Tenant’s

Proportionate

Share

Estimated

CAM

Estimated

Taxes ***

Estimated

Insurance

Estimated

Utilities

Other

Operating

Expenses

Total

187

7754

Kmart

Anderson

SC

 

 

 

[**]

 

 

 

188

1325

Sears

Charleston

SC

 

 

 

 

 

 

 

189

7043

Kmart

Rock Hill

SC

 

 

 

 

 

 

 

190

7318

Kmart

Sioux Falls

SD

 

 

 

 

 

 

 

191

1146

Sears

Cordova

TN

 

 

 

 

 

 

 

192

1186

Sears

Memphis

TN

 

 

 

 

 

 

 

193

1847

Sears

Austin

TX

 

 

 

 

 

 

 

194

1227

Sears

Dallas

TX

 

 

 

 

 

 

 

195

4205

Kmart

El Paso

TX

 

 

 

 

 

 

 

196

1257

Sears

Friendswood

TX

 

 

 

 

 

 

 

197

7077

Kmart

Harlingen

TX

 

 

 

 

 

 

 

198

1067

Sears

Houston

TX

 

 

 

 

 

 

 

199

1277

Sears

Ingram

TX

 

 

 

 

 

 

 

200

2147

Sears

Irving

TX

 

 

 

 

 

 

 

201

1167

Sears

San Antonio

TX

 

 

 

 

 

 

 

202

1127

Sears

Shepherd

TX

 

 

 

 

 

 

 

203

1057

Sears

Valley View

TX

 

 

 

 

 

 

 

204

1197

Sears

Westwood

TX

 

 

 

 

 

 

 

205

7426

Kmart

Layton

UT

 

 

 

 

 

 

 

206

1888

Sears

West Jordan

UT

 

 

 

 

 

 

 

207

1284

Sears

Alexandria

VA

 

 

 

 

 

 

 

208

1615

Sears

Chesapeake

VA

 

 

 

 

 

 

 

209

1814

Sears

Fairfax

VA

 

 

 

 

 

 

 

210

1575

Sears

Hampton

VA

 

 

 

 

 

 

 

211

1265

Sears

Virginia Beach

VA

 

 

 

 

 

 

 

212

2514

Sears

Warrenton

VA

 

 

 

 

 

 

 

213

1069

Sears

Redmond

WA

 

 

 

 

 

 

 

214

2239

Sears

Vancouver

WA

 

 

 

 

 

 

 

215

4439

Kmart

Yakima

WA

 

 

 

 

 

 

 

216

1082

Sears

Greendale

WI

 

 

 

 

 

 

 

217

2382

Sears

Madison

WI

 

 

 

 

 

 

 

218

3970

Kmart

Platteville

WI

 

 

 

 

 

 

 

*

Calculation includes approximately 6,700 square feet of space occupied by Sears
Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 4.5 Installment Expenses - 7

--------------------------------------------------------------------------------

 

Location & Pro-Rata

 

 

Site

Type

City

State

Tenant’s

Proportionate

Share

Estimated

CAM

Estimated

Taxes ***

Estimated

Insurance

Estimated

Utilities

Other

Operating

Expenses

Total

219

4188

Kmart

Charleston

WV

 

 

 

[**]

 

 

 

220

3877

Kmart

Elkins

WV

 

 

 

 

 

 

 

221

3724

Kmart

Scott Depot

WV

 

 

 

 

 

 

 

222

4736

Kmart

Casper

WY

 

 

 

 

 

 

 

223

4863

Kmart

Gillette

WY

 

 

 

 

 

 

 

224

4837

Kmart

Riverton

WY

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

 

 

 

 

 

*

Calculation includes approximately 6,700 square feet of space occupied by Sears
Hometown at Kmart site #9647

**

Notwithstanding the foregoing computations of Tenant’s Proportionate share, with
respect to those Properties which are subject, as of the Commencement Date, to
Leases which consist of ground leases of portions of the Property on which
free-standing buildings have been constructed (“Third-Party Ground Leases”),
Landlord and Tenant shall work together cooperatively and in good faith to
determine and make, as appropriate, any adjustments in Tenant’s Proportionate
Share with respect to any such Properties to take into account the effect of any
payments required to be made to the landlord under such Third-Party Ground
Leases with respect to Property Changes for such Properties, such adjustment to
continue so long as such Third-Party Leases remain in effect.

 

Schedule 4.5 Installment Expenses - 8

--------------------------------------------------------------------------------

 

Schedule 10.1

Deferred Maintenance

This schedule is a summary of the latest property condition report delivered by
the firm identified as the “Firm Preparing Report” in the schedule below prior
to July 7, 2015. This schedule incorporates each such report by reference and
nothing herein shall be deemed to supersede such reports. The conditions to be
remediated pursuant hereto are identified as “Immediate Needs” and “Short-Term
Costs” in the reports by Bock & Clark and as “Immediate Repair Costs Estimate”
in the reports by EFI Global.

 

 

Site

Type

City

State

Property

Reserves*

Property

Type

Firm Preparing

Report

1

1003

Sears

Salem

NH

[**]

II

EFI Global

2

1006

Sears

Ocala

FL

 

II

EFI Global

3

1052

Sears

St. Paul

MN

 

I

EFI Global

4

1053

Sears

Saugus

MA

 

II

EFI Global

5

1057

Sears

Valley View

TX

 

I

EFI Global

6

1063

Sears

West Hartford

CT

 

I

EFI Global

7

1067

Sears

Houston

TX

 

II

EFI Global

8

1069

Sears

Redmond

WA

 

II

EFI Global

9

1071

Sears

Lakewood

CO

 

II

Bock & Clark

10

1078

Sears

Mesa

AZ

 

II

EFI Global

11

1082

Sears

Greendale

WI

 

II

Bock & Clark

12

1083

Sears

Warwick

RI

 

II

EFI Global

13

1085

Sears

Caguas

PR

 

II

EFI Global

14

1089

Sears

Anchorage

AK

 

I

EFI Global

15

1090

Sears

Chicago

IL

 

II

EFI Global

16

1091

Sears

Oklahoma City

OK

 

II

EFI Global

17

1096

Sears

Pensacola

FL

 

II

EFI Global

18

1101

Sears

Overland Pk

KS

 

II

EFI Global

19

1103

Sears

Albany

NY

 

II

EFI Global

20

1108

Sears

Temecula

CA

 

II

EFI Global

21

1119

Sears

Happy Valley

OR

 

II

EFI Global

22

1122

Sears

Maplewood

MN

 

II

EFI Global

23

1127

Sears

Shepherd

TX

 

II

EFI Global

24

1132

Sears

Burnsville

MN

 

II

EFI Global

25

1146

Sears

Cordova

TN

 

II

Bock & Clark

26

1148

Sears

Ventura

CA

 

II

EFI Global

27

1156

Sears

Roseville

CA

 

II

Bock & Clark

28

1159

Sears

Fairfield

CA

 

II

EFI Global

29

1167

Sears

San Antonio

TX

 

II

EFI Global

30

1168

Sears

North Hollywood

CA

 

II

EFI Global

*

Property Reserves represent 110% of Immediate Repair costs

 

Schedule 10.1 Deferred Maintenance - 1

--------------------------------------------------------------------------------

 

 

Site

Type

City

State

Property

Reserves*

Property

Type

Firm Preparing

Report

31

1178

Sears

Santa Monica

CA

[**]

I

EFI Global

32

1185

Sears

Asheville

NC

 

II

EFI Global

33

1186

Sears

Memphis

TN

 

I

EFI Global

34

1189

Sears

West Covina

CA

 

II

EFI Global

35

1193

Sears

Waterford

CT

 

II

EFI Global

36

1197

Sears

Westwood

TX

 

II

EFI Global

37

1206

Sears

North Little Rock

AR

 

II

EFI Global

38

1208

Sears

Fresno

CA

 

II

Bock & Clark

39

1212

Sears

North Riverside

IL

 

II

EFI Global

40

1220

Sears

Toledo

OH

 

II

EFI Global

41

1225

Sears

Orlando

FL

 

I

EFI Global

42

1227

Sears

Dallas

TX

 

II

EFI Global

43

1229

Sears

Boise

ID

 

II

EFI Global

44

1250

Sears

Lincoln Park

MI

 

II

EFI Global

45

1257

Sears

Friendswood

TX

 

II

EFI Global

46

1264

Sears

Hicksville

NY

 

I

EFI Global

47

1265

Sears

Virginia Beach

VA

 

II

EFI Global

48

1277

Sears

Ingram

TX

 

II

EFI Global

49

1284

Sears

Alexandria

VA

 

II

EFI Global

50

1294

Sears

Watchung

NJ

 

I

EFI Global

51

1295

Sears

St. Petersburg

FL

 

I

Bock & Clark

52

1298

Sears

Riverside

CA

 

II

Bock & Clark

53

1305

Sears

Savannah

GA

 

I

EFI Global

54

1313

Sears

Nashua

NH

 

II

EFI Global

55

1325

Sears

Charleston

SC

 

II

EFI Global

56

1338

Sears

Tucson

AZ

 

II

EFI Global

57

1345

Sears

Hialeah

FL

 

II

EFI Global

58

1347

Sears

Lafayette

LA

 

II

EFI Global

59

1350

Sears

Mentor

OH

 

II

EFI Global

60

1355

Sears

Altamonte Springs

FL

 

II

EFI Global

61

1358

Sears

Chula Vista

CA

 

II

EFI Global

62

1365

Sears

Miami

FL

 

I

EFI Global

63

1380

Sears

Chicago

IL

 

II

EFI Global

64

1385

Sears

Atlanta

GA

 

II

EFI Global

65

1398

Sears

San Bernardino

CA

 

I

Bock & Clark

66

1408

Sears

Florin

CA

 

II

Bock & Clark

67

1410

Sears

Canton

OH

 

II

EFI Global

68

1415

Sears

Clearwater

FL

 

II

Bock & Clark

*

Property Reserves represent 110% of Immediate Repair costs

 

Schedule 10.1 Deferred Maintenance - 2

--------------------------------------------------------------------------------

 

 

Site

Type

City

State

Property

Reserves*

Property

Type

Firm Preparing

Report

69

1430

Sears

Middleburg Heights

OH

[**]

II

EFI Global

70

1434

Sears

Wayne

NJ

 

II

EFI Global

71

1438

Sears

El Cajon

CA

 

II

EFI Global

72

1450

Sears

Roseville

MI

 

II

EFI Global

73

1478

Sears

San Bruno

CA

 

II

Bock & Clark

74

1488

Sears

San Jose

CA

 

II

Bock & Clark

75

1490

Sears

Troy

MI

 

II

EFI Global

76

1495

Sears

Ft. Myers

FL

 

II

EFI Global

77

1508

Sears

Northridge

CA

 

II

EFI Global

78

1520

Sears

Chapel Hill

OH

 

II

EFI Global

79

1524

Sears

Rochester

NY

 

II

Bock & Clark

80

1535

Sears

Plantation

FL

 

II

Bock & Clark

81

1538

Sears

Citrus Heights

CA

 

II

Bock & Clark

82

1560

Sears

Dayton

OH

 

II

EFI Global

83

1568

Sears

Carson

CA

 

II

EFI Global

84

1574

Sears

Middletown

NJ

 

I

EFI Global

85

1575

Sears

Hampton

VA

 

II

EFI Global

86

1584

Sears

Victor

NY

 

II

Bock & Clark

87

1608

Sears

Westminster

CA

 

I

EFI Global

88

1615

Sears

Chesapeake

VA

 

II

EFI Global

89

1623

Sears

Clay

NY

 

II

EFI Global

90

1625

Sears

Sarasota

FL

 

II

Bock & Clark

91

1645

Sears

Boca Raton

FL

 

I

EFI Global

92

1648

Sears

San Diego

CA

 

II

EFI Global

93

1655

Sears

Miami

FL

 

I

EFI Global

94

1665

Sears

Gainesville

FL

 

II

EFI Global

95

1668

Sears

Las Vegas

NV

 

II

Bock & Clark

96

1688

Sears

Salinas

CA

 

II

Bock & Clark

97

1698

Sears

Newark

CA

 

II

Bock & Clark

98

1708

Sears

Phoenix

AZ

 

II

EFI Global

99

1715

Sears

Doral

FL

 

II

EFI Global

100

1740

Sears

Joliet

IL

 

II

EFI Global

101

1748

Sears

Montclair

CA

 

II

EFI Global

102

1750

Sears

Orland Park

IL

 

II

EFI Global

103

1784

Sears

Johnson City

NY

 

II

EFI Global

104

1794

Sears

East Northport

NY

 

II

EFI Global

105

1814

Sears

Fairfax

VA

 

II

EFI Global

*

Property Reserves represent 110% of Immediate Repair costs

 

Schedule 10.1 Deferred Maintenance - 3

--------------------------------------------------------------------------------

 

 

Site

Type

City

State

Property

Reserves*

Property

Type

Firm Preparing

Report

106

1830

Sears

Ft. Wayne

IN

[**]

II

Bock & Clark

107

1847

Sears

Austin

TX

 

II

EFI Global

108

1864

Sears

Cockeysville

MD

 

II

EFI Global

109

1868

Sears

Moreno Valley

CA

 

II

EFI Global

110

1884

Not Applicable

King of Prussia

PA

 

III

Bock & Clark

111

1888

Sears

West Jordan

UT

 

II

EFI Global

112

1925

Sears

Carolina

PR

 

II

EFI Global

113

1944

Sears

Yorktown Heights

NY

 

II

EFI Global

114

1955

Sears

Lakeland

FL

 

II

Bock & Clark

115

1968

Sears

Palm Desert

CA

 

II

Bock & Clark

116

1978

Sears

Reno

NV

 

II

Bock & Clark

117

1988

Sears

El Centro

CA

 

II

Bock & Clark

118

2034

Sears

Bowie

MD

 

II

EFI Global

119

2047

Sears

Sierra Vista

AZ

 

II

EFI Global

120

2050

Sears

Jackson

MI

 

II

Bock & Clark

121

2068

Sears

Visalia

CA

 

II

Bock & Clark

122

2078

Sears

Yuma

AZ

 

II

EFI Global

123

2088

Sears

Santa Maria

CA

 

II

EFI Global

124

2147

Sears

Irving

TX

 

II

EFI Global

125

2176

Sears

Paducah

KY

 

II

Bock & Clark

126

2212

Sears

Cedar Rapids

IA

 

II

EFI Global

127

2218

Sears

Prescott

AZ

 

II

EFI Global

128

2239

Sears

Vancouver

WA

 

II

EFI Global

129

2245

Sears

Melbourne

FL

 

II

EFI Global

130

2298

Sears

Merced

CA

 

II

Bock & Clark

131

2308

Sears

Santa Cruz

CA

 

II

Bock & Clark

132

2318

Sears

Thousand Oaks

CA

 

II

Bock & Clark

133

2358

Sears

Flagstaff

AZ

 

II

EFI Global

134

2382

Sears

Madison

WI

 

II

Bock & Clark

135

2443

Sears

Manchester

NH

 

II

EFI Global

136

2514

Sears

Warrenton

VA

 

II

EFI Global

137

2565

Sears

Bradenton

FL

 

II

Bock & Clark

138

2663

Sears

Portsmouth

NH

 

II

EFI Global

139

2695

Sears

Naples

FL

 

II

EFI Global

140

2805

Sears

Panama City

FL

 

II

EFI Global

141

2945

Sears

Hagerstown

MD

 

II

EFI Global

142

3142

Kmart

Tallmadge

OH

 

II

EFI Global

143

3180

Kmart

Merrillville

IN

 

II

Bock & Clark

*

Property Reserves represent 110% of Immediate Repair costs

 

Schedule 10.1 Deferred Maintenance - 4

--------------------------------------------------------------------------------

 

 

Site

Type

City

State

Property

Reserves*

Property

Type

Firm Preparing

Report

144

3238

Not Applicable

Tulsa

OK

[**]

III

EFI Global

145

3241

Kmart

Springfield

IL

 

II

EFI Global

146

3243

Kmart

North Canton

OH

 

II

EFI Global

147

3320

Kmart

Houma

LA

 

II

EFI Global

148

3353

Not Applicable

Orange Park

FL

 

III

Bock & Clark

149

3556

Kmart

Elkhart

IN

 

II

Bock & Clark

150

3579

Not Applicable

Springfield

MO

 

III

Bock & Clark

151

3594

Kmart

Chicago

IL

 

II

EFI Global

152

3678

Kmart

Ramona

CA

 

II

EFI Global

153

3695

Kmart

Sierra Vista

AZ

 

II

EFI Global

154

3724

Kmart

Scott Depot

WV

 

II

Bock & Clark

155

3775

Kmart

Detroit Lakes

MN

 

II

EFI Global

156

3814

Kmart

Kearney

NE

 

II

Bock & Clark

157

3877

Kmart

Elkins

WV

 

II

Bock & Clark

158

3879

Kmart

Braintree

MA

 

I

EFI Global

159

3882

Kmart

Mayaguez

PR

 

II

EFI Global

160

3888

Kmart

The Dalles

OR

 

II

EFI Global

161

3911

Kmart

Columbia

PA

 

II

EFI Global

162

3945

Kmart

Delano

CA

 

II

Bock & Clark

163

3954

Kmart

Walnutport

PA

 

II

Bock & Clark

164

3970

Kmart

Platteville

WI

 

II

Bock & Clark

165

4106

Not Applicable

Ypsilanti

MI

 

III

Bock & Clark

166

4177

Kmart

St. Clair Shores

MI

 

I

EFI Global

167

4188

Kmart

Charleston

WV

 

II

Bock & Clark

168

4205

Kmart

El Paso

TX

 

II

EFI Global

169

4292

Kmart

Hialeah

FL

 

II

EFI Global

170

4295

Kmart

North Miami

FL

 

I

EFI Global

171

4297

Kmart

Moline

IL

 

II

Bock & Clark

172

4304

Kmart

Florissant

MO

 

II

EFI Global

173

4313

Kmart

York

PA

 

II

EFI Global

174

4353

Kmart

Minot

ND

 

II

Bock & Clark

175

4355

Kmart

St. Petersburg

FL

 

II

Bock & Clark

176

4432

Kmart

Riverside

CA

 

II

Bock & Clark

177

4439

Kmart

Yakima

WA

 

II

EFI Global

178

4736

Kmart

Casper

WY

 

II

Bock & Clark

179

4758

Kmart

Concord

NC

 

II

EFI Global

180

4762

Kmart

Antioch

CA

 

II

EFI Global

181

4814

Kmart

Havre

MT

 

II

Bock & Clark

*

Property Reserves represent 110% of Immediate Repair costs

 

Schedule 10.1 Deferred Maintenance - 5

--------------------------------------------------------------------------------

 

 

Site

Type

City

State

Property

Reserves*

Property

Type

Firm Preparing

Report

182

4837

Kmart

Riverton

WY

[**]

II

Bock & Clark

183

4845

Kmart

Manistee

MI

 

II

EFI Global

184

4863

Kmart

Gillette

WY

 

II

Bock & Clark

185

4917

Kmart

Thornton

CO

 

II

Bock & Clark

186

4956

Not Applicable

Greensboro

NC

 

III

Bock & Clark

187

7003

Kmart

Muskogee

OK

 

II

EFI Global

188

7016

Kmart

Hobbs

NM

 

II

Bock & Clark

189

7018

Kmart

Jefferson City

MO

 

II

EFI Global

190

7021

Kmart

Cape Girardeau

MO

 

II

EFI Global

191

7035

Kmart

Farmington

NM

 

II

EFI Global

192

7043

Kmart

Rock Hill

SC

 

II

EFI Global

193

7061

Kmart

New Iberia

LA

 

II

EFI Global

194

7077

Kmart

Harlingen

TX

 

II

EFI Global

195

7233

Kmart

Kissimmee

FL

 

II

EFI Global

196

7289

Kmart

Steger

IL

 

II

EFI Global

197

7318

Kmart

Sioux Falls

SD

 

II

Bock & Clark

198

7321

Kmart

Bradenton

FL

 

II

Bock & Clark

199

7390

Kmart

McKinleyville

CA

 

II

Bock & Clark

200

7416

Not Applicable

Homewood

IL

 

III

Bock & Clark

201

7426

Kmart

Layton

UT

 

II

EFI Global

202

7430

Kmart

Owensboro

KY

 

II

Bock & Clark

203

7477

Kmart

Marietta

OH

 

II

EFI Global

204

7480

Kmart

Honolulu

HI

 

I

EFI Global

205

7607

Kmart

Hopkinsville

KY

 

II

Bock & Clark

206

7639

Kmart

Santa Paula

CA

 

II

Bock & Clark

207

7653

Kmart

Big Bear Lake

CA

 

II

Bock & Clark

208

7676

Kmart

Sidney

NY

 

II

Bock & Clark

209

7695

Kmart

Olean

NY

 

II

Bock & Clark

210

7699

Kmart

Lebanon

PA

 

II

EFI Global

211

7713

Kmart

Edgewater

MD

 

II

EFI Global

212

7719

Kmart

Columbus

MS

 

II

EFI Global

213

7725

Kmart

Rehoboth Beach

DE

 

II

EFI Global

214

7733

Kmart

Alpena

MI

 

II

Bock & Clark

215

7736

Kmart

Kenton

OH

 

II

EFI Global

216

7741

Kmart

Ponce

PR

 

II

EFI Global

217

7746

Kmart

Carlisle

PA

 

II

EFI Global

218

7754

Kmart

Anderson

SC

 

II

EFI Global

*

Property Reserves represent 110% of Immediate Repair costs

 

Schedule 10.1 Deferred Maintenance - 6

--------------------------------------------------------------------------------

 

 

Site

Type

City

State

Property

Reserves*

Property

Type

Firm Preparing

Report

219

7755

Kmart

Deming

NM

[**]

II

Bock & Clark

220

7767

Kmart

Charles City

IA

 

II

EFI Global

221

7768

Kmart

Guaynabo

PR

 

II

EFI Global

222

7788

Kmart

Bayamon

PR

 

II

EFI Global

223

9220

Kmart

Algona

IA

 

II

EFI Global

224

9309

Kmart

Webster City

IA

 

II

EFI Global

225

9406

Not Applicable

Peoria

AZ

 

III

Bock & Clark

226

9521

Kmart

Madawaska

ME

 

II

EFI Global

227

9571

Kmart

Cullman

AL

 

II

EFI Global

228

9586

Kmart

Sault Ste. Marie

MI

 

II

Bock & Clark

229

9647

Kmart

Leavenworth*

KS

 

II

EFI Global

230

9711

Kmart

Russellville

AR

 

II

EFI Global

231

9770

Kmart

Mount Pleasant

PA

 

II

Bock & Clark

232

9819

Kmart

Henderson

NV

 

II

Bock & Clark

233

9825

Not Applicable

Phoenix

AZ

 

III

Bock & Clark

234

61907

Not Applicable

Lombard

IL

 

III

Bock & Clark

235

61916

Not Applicable

Houston

TX

 

III

Bock & Clark

TOTAL

 

 

 

 

 

 

*

Property Reserves represent 110% of Immediate Repair costs

 

Schedule 10.1 Deferred Maintenance - 7

--------------------------------------------------------------------------------

 

Schedule 20.3

REIT Environmental Cost Estimation Summary

 

SEARS

or

KMART

UNIT

NUMBER

City

State

Firm

Performing

Due

Diligence

Phase I

Complet ed

(Y/N)

Phase II

Complet ed

(Y/N)

Notes and Conditions of

Environmental Issues

Identified (For more detail,

refer to the Phase I and II

Environmental Site

Assessment Reports for each

location)

Anticipated Scope of Work

to Address

Environmental Issues

Estimated

Date to

Begin

Remedial

Efforts (To

begin

Within

either 3 or 6

months Post

Closing)

Projected

Duration in

Months of

Remedial Efforts

Based

on Data

Compiled to

Date (Duration May

Vary

Pending

Approved

SOW)

Potential

Delays

or other

Assumptions

1,2,3,4

As

discussed

between

Sears,

H2 and

EBI

(H2's

Consultant)

1003

Salem

NH

BBJ Group

YES

YES

[**]

3 months

12

[**]

1052

St Paul

MN

Terracon

YES

YES

 

 

6 months

40

 

 

1053

Saugus

MA

BBJ Group

YES

YES

 

 

3 months

12

 

 

1057

Valley View

TX

Terracon

YES

YES

 

 

6 months

22

 

 

1067

Memorial

TX

Terracon

YES

YES

 

 

6 months

22

 

 

1069

Redmond- Overlake Pk

WA

Terracon

YES

YES

 

 

6 months

36

 

 

1082

Greendale

WI

Terracon

YES

YES

 

 

3 months

22

 

 

1083

Warwick

RI

BBJ Group

YES

YES

 

 

3 months

18

 

 

1090

Chicago

IL

Terracon

YES

YES

 

 

6 months

30

 

 

1091

Oklahoma City/Sequoyah

OK

Terracon

YES

YES

 

 

6 months

40

 

 

1096

Pensacola

FL

AECOM

YES

YES

 

 

3 months

6

 

 

1101

Overland Park

KS

Terracon

YES

YES

 

 

3 months

12

 

 

1103

Albany

NY

BBJ Group

YES

YES

 

 

3 months

6

 

 

1108

Temecula

CA

Terracon

YES

YES

 

 

3 months

6

 

 

1122

Maplewood

MN

Terracon

YES

YES

 

 

6 months

18

 

 

1127

Shepherd

TX

Terracon

YES

YES

 

 

3 months

9

 

 

1132

Burnsville

MN

Terracon

YES

YES

 

 

3 months

22

 

 

1159

Fairfield

CA

Terracon

YES

YES

 

 

3 months

12

 

 

1167

San Antonio Central Park

TX

AECOM

YES

YES

 

 

6 months

30

 

 

1168

No Hollywood

CA

Terracon

YES

YES

 

 

6 months

22

 

 

1185

Asheville

NC

AECOM

YES

YES

 

 

6 months

40

 

 

1186

Memphis/Popl

TN

Terracon

YES

YES

 

 

3 months

6

 

 

1193

Waterford

CT

BBJ Group

YES

YES

 

3 months

6

 

 

1206

North Little Rock

AR

AECOM

YES

YES

 

 

6 months

30

 

 

1208

Fresno

CA

Terracon

YES

YES

 

 

3 months

8

 

 

Schedule 20.3 REIT Environmental Cost Estimation Summary - 1

--------------------------------------------------------------------------------

 

SEARS

or

KMART

UNIT

NUMBER

City

State

Firm

Performing

Due

Diligence

Phase I

Complet ed

(Y/N)

Phase II

Complet ed

(Y/N)

Notes and Conditions of

Environmental Issues

Identified (For more detail,

refer to the Phase I and II

Environmental Site

Assessment Reports for each

location)

Anticipated Scope of Work

to Address

Environmental Issues

Estimated

Date to

Begin

Remedial

Efforts (To

begin

Within

either 3 or 6

months Post

Closing)

Projected

Duration in

Months of

Remedial Efforts

Based

on Data

Compiled to

Date (Duration May

Vary

Pending

Approved

SOW)

Potential

Delays

or other

Assumptions

1,2,3,4

As

discussed

between

Sears,

H2 and

EBI

(H2's

Consultant)

1212

North Riverside

IL

Terracon

YES

YES

[**]

3 months

6

[**]

1220

Toledo

OH

Terracon

YES

YES

 

 

6 months

40

 

 

1225

Orlando Colonial

FL

AECOM

YES

YES

 

 

6 months

39

 

 

1227

Dallas

TX

AECOM

YES

YES

 

 

3 months

6

 

 

1229

Boise

ID

Terracon

YES

YES

 

 

3 months

38

 

 

1250

Lincoln Park

MI

Terracon

YES

YES

 

 

6 months

39

 

 

1264

Hicksville

NY

BBJ Group

YES

YES

 

 

6 months

39

 

 

1284

Alexandria

VA

BBJ Group

YES

YES

 

 

6 months

48

 

 

1294

Watchung

NJ

Terracon

YES

YES

 

 

6 months

30

 

 

1295

St Petersburg

FL

AECOM

YES

YES

 

 

6 months

48

 

 

1298

Riverside

CA

Terracon

YES

YES

 

 

6 months

39

 

 

1325

Charleston/

No rthwoods

SC

AECOM

YES

YES

 

 

3 months

18

 

 

1345

Hialeah

FL

AECOM

YES

YES

 

 

6 months

48

 

 

1347

Lafayette

LA

AECOM

YES

YES

 

 

3 months

26

 

 

1350

Mentor

OH

Terracon

YES

YES

 

 

6 months

39

 

 

1358

Chula Vista

CA

Terracon

YES

YES

 

 

3 months

20

 

 

1365

Miami/

Southla nd

FL

AECOM

YES

YES

 

 

6 months

39

 

 

1380

Chicago

IL

Terracon

YES

YES

 

 

6 months

35

 

 

1385

Atlanta

GA

AECOM

YES

YES

 

 

3 months

6

 

 

1408

Sacramento

CA

Terracon

YES

YES

 

 

6 months

35

 

 

1434

Wayne

NJ

Terracon

YES

YES

 

 

3 months

20

 

 

1450

Roseville

MI

Terracon

YES

YES

 

 

6 months

35

 

 

1478

San Bruno

CA

Terracon

YES

YES

 

 

3 months

100

 

 

1488

San Jose

CA

Terracon

YES

YES

 

 

6 months

40

 

 

1490

Troy

MI

Terracon

YES

YES

 

 

6 months

40

 

 

1495

Ft Myers

FL

AECOM

YES

YES

 

6 months

35

 

 

1508

Northridge

CA

Terracon

YES

YES

 

 

6 months

30

 

 

1520

Akron

OH

Terracon

YES

YES

 

 

6 months

30

 

 

1524

Rochester

NY

BBJ Group

YES

YES

 

 

6 months

30

 

 

1535

Plantation

FL

AECOM

YES

YES

 

6 months

28

 

1538

Citrus Hts

CA

Terracon

YES

YES

 

 

3 months

20

 

 

Schedule 20.3 REIT Environmental Cost Estimation Summary - 2

--------------------------------------------------------------------------------

 

SEARS

or

KMART

UNIT

NUMBER

City

State

Firm

Performing

Due

Diligence

Phase I

Complet ed

(Y/N)

Phase II

Complet ed

(Y/N)

Notes and Conditions of

Environmental Issues

Identified (For more detail,

refer to the Phase I and II

Environmental Site

Assessment Reports for each

location)

Anticipated Scope of Work

to Address

Environmental Issues

Estimated

Date to

Begin

Remedial

Efforts (To

begin

Within

either 3 or 6

months Post

Closing)

Projected

Duration in

Months of

Remedial Efforts

Based

on Data

Compiled to

Date (Duration May

Vary

Pending

Approved

SOW)

Potential

Delays

or other

Assumptions

1,2,3,4

As

discussed

between

Sears,

H2 and

EBI

(H2's

Consultant)

1568

Carson

CA

Terracon

YES

YES

[**]

6 months

28

[**]

1574

Middletown

NJ

BBJ Group

YES

YES

 

 

3 months

20

 

 

1584

Victor

NY

BBJ Group

YES

YES

 

 

3 months

6

 

 

1608

Westminster

CA

Terracon

YES

YES

 

 

3 months

26

 

 

1645

Boca Raton

FL

Terracon

YES

YES

 

 

3 months

6

 

 

1648

San Diego- North

CA

Terracon

YES

YES

 

 

3 months

22

 

 

1655

Miami/Aventu ra

FL

Terracon

YES

YES

 

 

6 months

26

 

 

1665

Gainesville

FL

AECOM

YES

YES

 

 

3 months

10

 

 

1668

Las   Vegas/Meado ws

NV

Terracon

YES

YES

 

 

3 months

6

 

 

1698

Newark

CA

Terracon

YES

YES

 

 

6 months

32

 

 

1708

Phoenix

AZ

Terracon

YES

YES

 

 

3 months

10

 

 

1715

Miami/Doral

FL

AECOM

YES

YES

 

 

6 months

30

 

 

1740

Joliet

IL

Terracon

YES

YES

 

 

6 months

34

 

 

1750

Orland Park

IL

Terracon

YES

YES

 

 

3 months

10

 

 

1784

Johnson City

NY

BBJ Group

YES

YES

 

 

3 months

6

 

 

1794

East Northport

NY

BBJ Group

YES

YES

 

 

3 months

6

 

 

1884

King Of Prussia

PA

BBJ Group

YES

YES

 

 

3 months

18

 

 

1944

Yorktown Heights

NY

BBJ Group

YES

YES

 

 

3 months

16

 

 

1955

Lakeland

FL

AECOM

YES

YES

 

 

3 months

6

 

 

2034

Bowie

MD

BBJ Group

YES

YES

 

 

6 months

29

 

 

2050

Jackson

MI

Terracon

YES

YES

 

3 months

6

 

 

2147

Irving

TX

AECOM

YES

YES

 

 

3 months

16

 

 

2176

Paducah

KY

Terracon

YES

YES

 

 

6 months

20

 

 

2245

Melbourne

FL

AECOM

YES

YES

 

 

6 months

34

 

 

2298

Merced

CA

Terracon

YES

YES

 

 

3 months

16

 

 

2308

Santa Cruz

CA

Terracon

YES

YES

 

3 months

6

 

2358

Flagstaff

AZ

Terracon

YES

YES

 

 

3 months

10

 

 

2382

Madison

WI

Terracon

YES

YES

 

 

3 months

16

 

 

2443

Manchester

NH

BBJ Group

YES

YES

 

3 months

18

 

2565

Bradenton

FL

AECOM

YES

YES

 

 

6 months

28

 

 

Schedule 20.3 REIT Environmental Cost Estimation Summary - 3

--------------------------------------------------------------------------------

 

SEARS

or

KMART

UNIT

NUMBER

City

State

Firm

Performing

Due

Diligence

Phase I

Complet ed

(Y/N)

Phase II

Complet ed

(Y/N)

Notes and Conditions of

Environmental Issues

Identified (For more detail,

refer to the Phase I and II

Environmental Site

Assessment Reports for each

location)

Anticipated Scope of Work

to Address

Environmental Issues

Estimated

Date to

Begin

Remedial

Efforts (To

begin

Within

either 3 or 6

months Post

Closing)

Projected

Duration in

Months of

Remedial Efforts

Based

on Data

Compiled to

Date (Duration May

Vary

Pending

Approved

SOW)

Potential

Delays

or other

Assumptions

1,2,3,4

As

discussed

between

Sears,

H2 and

EBI

(H2's

Consultant)

2663

Newington/Po rtsmouth

NH

BBJ Group

YES

YES

[**]

3 months

6

[**]

2805

Panama City

FL

AECOM

YES

YES

 

 

6 months

35

 

 

2945

Hagerstown

MD

BBJ Group

YES

YES

 

 

6 months

14

 

 

3238

TULSA

OK

Terracon

YES

YES

 

 

3 months

6

 

 

3243

North Canton

OH

Terracon

YES

YES

 

 

3 months

18

 

 

3353

ORANGE PARK

FL

BBJ Group

YES

YES

 

 

6 months

34

 

 

3594

Chicago

IL

Terracon

YES

YES

 

 

6 months

35

 

 

3877

ELKINS

WV

BBJ Group

YES

YES

 

 

3 months

6

 

 

3911

COLUMBIA

PA

BBJ Group

YES

YES

 

 

3 months

9

 

 

4106

YPSILANTI

MI

BBJ Group

YES

YES

 

 

3 months

6

 

 

4177

ST CLAIR SHORES

MI

Terracon

YES

YES

 

 

3 months

16

 

 

4188

CHARLESTO N

WV

BBJ Group

YES

YES

 

 

6 months

30

 

 

4295

NORTH MIAMI

FL

AECOM

YES

YES

 

 

3 months

30

 

 

4297

MOLINE

IL

Terracon

YES

YES

 

 

6 months

28

 

 

4353

MINOT

ND

Terracon

YES

YES

 

 

6 months

35

 

 

4432

RIVERSIDE

CA

Terracon

YES

YES

 

 

3 months

10

 

 

4758

CONCORD

NC

AECOM

YES

NO

 

 

3 months

6

 

 

4762

ANTIOCH

CA

Terracon

YES

YES

 

 

6 months

35

 

 

4845

MANISTEE

MI

Terracon

YES

YES

 

3 months

6

 

 

4956

GREENSBOR O

NC

BBJ Group

YES

YES

 

 

3 months

12

 

 

7003

MUSKOGEE

OK

Terracon

YES

YES

 

 

6 months

35

 

 

7016

HOBBS

NM

Terracon

YES

YES

 

 

3 months

22

 

 

7018

JEFFERSON CITY

MO

Terracon

YES

YES

 

3 months

16

 

7061

NEW IBERIA

LA

AECOM

YES

YES

 

 

6 months

30

 

 

7077

HARLINGEN

TX

AECOM

YES

YES

 

 

6 months

34

 

 

7289

STEGER

IL

Terracon

YES

YES

 

 

3 months

16

 

 

7321

BRADENTO N

FL

AECOM

YES

YES

 

 

6 months

16

 

 

7416

HOMEWOO D

IL

BBJ Group

YES

YES

 

 

3 months

12

 

 

7430

OWENSBOR O

KY

Terracon

YES

YES

 

6 months

28

 

7477

Marietta

OH

Terracon

YES

NO

 

 

3 months

6

 

 

Schedule 20.3 REIT Environmental Cost Estimation Summary - 4

--------------------------------------------------------------------------------

 

SEARS

or

KMART

UNIT

NUMBER

City

State

Firm

Performing

Due

Diligence

Phase I

Complet ed

(Y/N)

Phase II

Complet ed

(Y/N)

Notes and Conditions of

Environmental Issues

Identified (For more detail,

refer to the Phase I and II

Environmental Site

Assessment Reports for each

location)

Anticipated Scope of Work

to Address

Environmental Issues

Estimated

Date to

Begin

Remedial

Efforts (To

begin

Within

either 3 or 6

months Post

Closing)

Projected

Duration in

Months of

Remedial Efforts

Based

on Data

Compiled to

Date (Duration May

Vary

Pending

Approved

SOW)

Potential

Delays

or other

Assumptions

1,2,3,4

As

discussed

between

Sears,

H2 and

EBI

(H2's

Consultant)

7653

BIG BEAR

LAKE

CA

Terracon

YES

YES

[**]

6 months

35

[**]

7676

SIDNEY

NY

BBJ Group

YES

YES

 

 

3 months

12

 

 

7733

ALPENA

MI

Terracon

YES

YES

 

 

6 months

28

 

 

7741

Ponce

PR

AECOM

YES

NO

 

 

3 months

6

 

 

9521

MADAWASK A

ME

BBJ Group

YES

NO

 

 

3 months

6

 

 

9571

CULLMAN

AL

AECOM

YES

YES

 

 

3 months

22

 

 

9819

HENDERSO N

NV

Terracon

YES

YES

 

 

6 months

28

 

 

$12,034,171

 

 

 

Schedule 20.3 REIT Environmental Cost Estimation Summary - 5

--------------------------------------------------------------------------------

 

Notes:

1.

Regulator Response: To complete the closure process of a reported spill, closure
documentation will be submitted to the respective state regulator. Regulator
response to reporting and correspondence can vary (sometimes up to 12 months). A
delayed response from the respective regulator may delay to closure of a site
beyond the anticipated closure date provided above.

2

Complex Groundwater (GW) Regulation: State environmental regulations can vary
from one state to the other; however, it is typical for cleanup guidance of
groundwater impacts to be lengthy and more stringent.

3

Potential Comingling: Two more RECs are identified as having subsurface impacts,
as such, the impacts may have comingled making delineation efforts more complex.

4

Source Identification: COCs identified at the REC are disconnected from the one
another. i.e., solvents are not used in underground hydraulic lift components;
therefore, if solvents are found in the immediate vicinity of an UHL, it is
possible for the true source of impacts to be undefined.

5

Remediation costs represent 110% of the costs referenced in the Recommendations
Letters.

 

–

The schedule provided above is a summary of findings based on the Phase I and II
Environmental Site Assessments, which incorporates all of the reports by
reference, and nothing in the schedule supersedes the findings in the reports.

 

–

Costs to clean up were triggered when any COC was detected above applicable
State remediation/screening levels based on site use.

 

–

The REIT contains 235 total sites. This table presents the findings and
projections to clean up those (123) sites in which environmental issues were
identified through the recent due diligence efforts and correspondence with EBI.

 

–

The scope of work summarized above assumes that spill reporting is required for
each exceedance in every state. However, reporting obligations will be
re-evaluated during the SOW preparation at the onset of each project. Should
reporting be deemed unnecessary, remediation will continue without the oversight
of a State regulator.

 

Abbreviations:

ASTM

American Society for Testing and Materials COC constituent of concern

LUST

Leaking Underground Storage Tank NFA No Further Action

ND

Constituent not detected in laboratory analysis OWS Oil Water Separator

PCB

Polychlorinated Biphenyls

PCE

tetrachloroethelene

REC

Recognized Environmental Condition SL Screening levels

SRP

Site Remediation Program

TCE

Trichloroethene

TPH

Total Petroleum hydrocarbons

UHL

Underground Hydraulic Lift

UST

Underground Storage Tank

VOC

Volatile organic compounds

 

Schedule 20.3 REIT Environmental Cost Estimation Summary - 6